Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
2.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable in view of Hasegawa et al. (United States Patent Publication No. US 2017/0008982 A1), hereinafter Hasegawa, and in further view of Robinson et al. (United States Patent Publication No. US 2015/0140489 A1), hereinafter Robinson.
4.	Regarding Claims 1-8, Hasegawa teaches (Paragraphs [0111-0140]) a betaine type onium compound having a sulfonium cation moiety and a sulfonate anion moiety in a common molecule. Hasegawa teaches (Paragraphs [0111-0140]) the sulfonium cation moiety having a sulfur atom and a phenyl group substituted with an optionally heteroatom-containing C1-C50 monovalent hydrocarbon group. Hasegawa teaches (Paragraphs [0111-0140]) the phenyl group being attached to the sulfur atom. Hasegawa teaches (Paragraphs [0109-0110]) an organic solvent. Hasegawa teaches (Paragraphs [0111-0140]) the betaine type onium compound has the formula (A) of the instant application. Hasegawa teaches (Paragraphs [0111-0140]) the betaine type onium compound has the formula (A-1) of the instant application. Hasegawa teaches (Paragraphs [0111-0140]) the betaine type onium compound has the formula (A-2) of the instant application. Hasegawa teaches (Paragraph [0156]) a surfactant. 
5.	Robinson teaches (Paragraphs [0013-0031]) the resist composition being free of a base resin. Robinson teaches (Paragraph [0005]) a resist composition being free of a base resin is useful for nanometer-scale patterning.
6.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasegawa to incorporate the teachings of Robinson wherein the resist composition being free of a base resin. Doing so would result in ability to effectively pattern at the nanometer-scale, as recognized by Robinson.

Conclusion
7.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/26/2022